* Confidential treatment has been requested for certain portions omitted from this exhibit pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended. Confidential portions of this Exhibit have been separately filed with the Securities and Exchange Commission. English translation for reference purpose only Exhibit Supplemental Agreement I to Silicon Wafer Supply Agreement Buyer: JingAo Solar Co., Ltd Address: JingLong Industrial Park, JingLong Street, NingJin, Hebei, China Legal Representative: Baofang Jin Seller: Jiangsu Zhongneng Silicon Technology Development Co., Ltd. Address: 66 Yangshan Road, the Economic Development Zone, Xuzhou, China Legal Representative: Guomin Zhu The parties entered into a Silicon Wafer Supply Agreement (Contract No.: SSC000120) as of April 7, 2008 (the “Long Term Contract”). The parties hereby enter into a Supplemental Agreement I to Silicon Wafer Supply Agreement (“Supplemental Agreement I”) to amend the products supply during the term of the Long Term Contract pursuant to Article 1.1 and Article 17 thereof. Based on the principles of equality and mutual benefit, the parties, through friendly negotiation, agree as the following: 1.The provisions with respect to supply of silicon wafers during the year of 2008 and 2009 as provided in Annex B to the Long Term Contract are hereby terminated. The parties shall no longer purchase and deliver silicon wafers pursuant to provisions with respect to the supply amount, price and delivery progress of silicon wafers during the year of 2008 and 2009 as provided in Annex B to the Long Term Contract; however, the buyer shall be responsible for payment pursuant to the Long Term Contract with respect to products that have been delivered to the buyer by the seller according to the amount and delivery schedule during 2008 as provided in Annex B to the Long Term Contract. * Confidential treatment has been requested for certain portions omitted from this exhibit pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended. Confidential portions of this Exhibit have been separately filed with the Securities and Exchange Commission. 2.In addition to supply of silicon wafer from 2010 to 2015 as provided in Annex B to the Long Term Contract (the “Original Supply”), the parties agree on additional supply of monocrystalline solar cells (125x125mm) from 2010 to 2014 (the “Additional Supply”) and shall agree on the price thereof. Pursuant to the above amendment, the parties shall perform the Additional Supply from 2010 to 2014 according to provisions of amount, price and delivery progress, etc. as provided in Annex B-1 hereto in addition to the Original Supply from 2010 to 2015 according to provisions of amount, price, and delivery progress, etc. as provided in Annex B to the Long Term Contract. The parties shall commence the supply of products since January 2010 pursuant to the provision above mentioned. 3.The prepayment provided in the Long Term Contract are the prepayment for the Original Supply, of which the buyer has paid the amount of ***, the balance of *** shall be paid by the buyer pursuant to Annex B to the Long Term Contract.
